Title: To John Adams from C. W. F. Dumas, 25 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



LaHaie 2625e. fevr. 1782
Monsieur

Dans une Lettre de ce même jour, qui est déjà à la Poste, j’ai oublié de vous faire part d’un Article essentiel, qui est, que le Rapport de Mr. Van den Santheuvel le Président, fait à L. H. P. de votre derniere Requisition, a été pris ad referendum le dernier jour de l’Assemblée d’Hollde, par toutes les Villes de cette Province. Nous verrons ce qui en résultera. Les Etats se rassembleront demain mercredi en huit.

A la hâte M. V. t h. &. t. o. S. 
Dumas

